[Cite as Taylor v. Squires Constr. Co., 196 Ohio App.3d 581, 2011-Ohio-5826.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 96492


                                     TAYLOR ET AL.,
                                                           APPELLEES,

                                                     v.

               SQUIRES CONSTRUCTION COMPANY,
                                                           APPELLANT.



                                  JUDGMENT:
                            REVERSED AND REMANDED


                                      Civil Appeal from the
                               Cuyahoga County Common Pleas Court
                                     Case No. CV-745085

        BEFORE: Boyle, J., Kilbane, A.J., and Sweeney, J.

        RELEASED AND JOURNALIZED: November 10, 2011
                                2




ATTORNEYS:

Weltman, Weinberg & Reis and Amanda Rasbach Yurechko, for appellees.

James Konchan, for appellant.
                                           3




       MARY J. BOYLE, Judge.

       {¶ 1} Defendant-appellant, Squires Construction Company, appeals from the trial

court’s decision denying its motion to stay and compel arbitration on the breach-of-contract

and unjust-enrichment claims of plaintiffs-appellees, William Taylor, Ruthanne Tindell, and

Dan Davis.     Finding some merit to the appeal, we reverse and remand for further

proceedings.

                               Procedural History and Facts

       {¶ 2} In January 2011, plaintiffs collectively filed the underlying action against

Squires, asserting two claims: (1) breach of written or verbal contract and (2) unjust

enrichment. According to the complaint, plaintiffs “solicited and engaged customers on

behalf of Squires for which [they] were entitled to commissions or payment.” Specifically,

Taylor sought $39,529.07 in damages, Tindell sought $26,610.47, and Davis sought

$10,051.54.

       {¶ 3} In lieu of an answer, on February 11, 2011, Squires filed a “motion to stay and

motion to compel arbitration,” arguing that it had executed separate written agreements with

both Taylor and Davis that contained an arbitration provision requiring any dispute to be

settled by arbitration. As for Tindell, Squires acknowledged that she never had executed a

contract with Squires but argued that her claims, too, should be submitted to arbitration

because of her “connection and working arrangements with defendant Davis.” According to
                                              4


its motion, Tindell is a friend of Davis, and Davis requested that “certain of his compensation

be assigned to Tindell.”

         {¶ 4} In support of its motions, Squires attached (1) “Independent Sales

Representative/Dealer Agreement,” allegedly executed between Taylor and Squires, and (2)

“Sub-Contractor’s Agreement,” allegedly executed between Davis and Squires. Both

agreements contained an identical arbitration provision, stating: “Any controversy or claim

arising out of or relating to this Agreement or breach thereof, shall be settled by arbitration in

Cleveland Ohio in accordance with the rules of the American Arbitration Association and

judgement upon the award may be entered in any court of competent jurisdiction.”

         {¶ 5} Less than two weeks later, on February 24, the trial court denied the motion to

compel, noting that Squires’s Exhibit A, the “Independent Sales Representative/Dealer

Agreement,” did not contain a valid execution page.

         {¶ 6} From that decision, Squires appeals, raising the following four assignments of

error:

         {¶ 7} “[I.] The trial court erred by failing to apply the provisions of R.C. 2711.01 and

2711.02. In so doing, the trial court negated the existence and enforceability of the parties’

Agreement to Arbitrate.

         {¶ 8} “[II.] The trial court erred in sua sponte denying Squires’ Motion to Compel

Arbitration without a hearing or a trial on a factual issue as to the date of William Taylor’s

signature on the Independent Sales Representative/Dealer Agreement. The said Agreement

is clearly dated September 8, 1993.
                                             5


       {¶ 9} “[III.] The trial court erred in not providing for arbitration concerning plaintiff

Dan Davis when Dan Davis’ Sub-Contractor’s Agreement, exhibit B, provides for mandatory

arbitration.

       {¶ 10} “[IV.] The trial court erred in not providing for arbitration concerning Ruthann

Tindell. Ruthann Tindell’s claims are subject to arbitration along with the other plaintiffs.”

       {¶ 11} Because they are related, we will address these assignments of error together.

                                     Standard of Review

       {¶ 12} We are reviewing the trial court’s denial of Squires’s motion to stay and motion

to compel arbitration after it found that the parties had not executed a valid contract to

enforce arbitration. The pivotal issue is whether the parties had agreed to arbitrate pursuant

to a valid contract. The resolution of the issue therefore involves contract interpretation — a

matter requiring the de novo standard of review applied to contract construction. N. Park

Retirement Comm. Ctr., Inc. v. Sovran Cos. Ltd., 8th Dist. No. 96376, 2011-Ohio-5179, ¶ 3,

citing Vanyo v. Clear Channel Worldwide, 156 Ohio App.3d 706, 2004-Ohio-1793, 808

N.E.2d 482, ¶ 8 (“The issue of whether a controversy is arbitrable under the provisions of a

written contract is a question of law for the trial court to decide”).

                                  The Ohio Arbitration Act

       {¶ 13} In Taylor Bldg. Corp. of Am. v. Benfield, 117 Ohio St.3d 352, 2008-Ohio-938,

884 N.E.2d 12, ¶ 25-27, the Ohio Supreme Court set forth the law on arbitration:

       {¶ 14} “The Ohio General Assembly in R.C. Chapter 2711 has expressed a strong

policy favoring arbitration of disputes. R.C. 2711.01(A) provides:
                                                            6


             {¶ 15} “ ‘A provision in any written contract * * * to settle by arbitration a controversy

 that subsequently arises out of the contract, or out of the refusal to perform the whole or any

 part of the contract, or any agreement in writing between two or more persons to submit to

 arbitration any controversy existing between them at the time of the agreement to submit, or

 arising after the agreement to submit, * * * shall be valid, irrevocable, and enforceable,

 except upon grounds that exist at law or in equity for the revocation of any contract.’

             {¶ 16} “Indeed, the Ohio courts recognize a ‘presumption favoring arbitration’ that

 arises ‘when the claim in dispute falls within the scope of the arbitration provision.’

 Williams v. Aetna Fin. Co. (1998), 83 Ohio St.3d 464, 471, 700 N.E.2d 859; see also Ignazio

 v. Clear Channel Broadcasting, Inc., 113 Ohio St.3d 276, 2007-Ohio-1947, 865 N.E.2d 18,

 ¶ 18.1”

             {¶ 17} Additionally, the Ohio Supreme Court has recognized that R.C. Chapter 2711

 authorizes direct enforcement of arbitration agreements through an order to compel

 arbitration pursuant to R.C. 2711.03 and indirect enforcement of such agreements pursuant to

 an order staying trial court proceedings under R.C. 2711.02. Maestle v. Best Buy Co., 100

 Ohio St.3d 330, 2003-Ohio-6465, 800 N.E.2d 7, ¶ 14. A party may choose to move for a

 stay, petition for an order to proceed to arbitration, or seek both. Id. at ¶ 18. In Maestle, the




         1
           Ohio’s strong policy favoring arbitration is consistent with federal law supporting arbitration. See Federal
Arbitration Act, 9 U.S.C. 2 (“A written provision in * * * a contract evidencing a transaction involving commerce to settle
by arbitration a controversy thereafter arising out of such contract or transaction, or the refusal to perform the whole or any
part thereof, or an agreement in writing to submit to arbitration an existing controversy arising out of such a contract,
transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for
the revocation of any contract”).
                                              7


Ohio Supreme Court made it clear that a motion to compel arbitration and a motion to stay

proceedings are separate and distinct procedures that serve different purposes. Id. at ¶ 17.

       {¶ 18} Under R.C. 2711.02(B), “[i]f any action is brought upon any issue referable to

arbitration under an agreement in writing for arbitration, the court in which the action is

pending, upon being satisfied that the issue involved in the action is referable to arbitration

under an agreement in writing for arbitration, shall on application of one of the parties stay

the trial of the action until the arbitration of the issue has been had in accordance with the

agreement * * *.” (Emphasis added.)

       {¶ 19} R.C. 2711.03(A) provides that a party “may petition * * * for an order directing

that the arbitration proceed in the manner provided for in the written agreement. * * * The

court shall hear the parties, and, upon being satisfied that the making of the agreement for

arbitration or the failure to comply with the agreement is not in issue, the court shall make an

order directing the parties to proceed to arbitration in accordance with the agreement.”

       {¶ 20} Under R.C. 2711.03(B), “[i]f the making of the arbitration agreement or the

failure to perform it is in issue in a petition filed under division (A) of this section, the court

shall proceed summarily to the trial of that issue. If no jury trial is demanded as provided in

this division, the court shall hear and determine that issue.”

       {¶ 21} With these principles in mind and applying a de novo standard of review, we

turn to Squires’s first three assignments of error involving whether Taylor’s and Davis’s

claims should have been referred to arbitration based on the two written contracts containing
                                              8


arbitration provisions. And based on the record before us, we find that the trial court erred in

denying Squires’s motions without first holding an evidentiary hearing.

                 Necessity of a Hearing on a Motion to Compel Arbitration

       {¶ 22} In Maestle, 100 Ohio St.3d 330, 2003-Ohio-6465, 800 N.E.2d 7, the Ohio

Supreme Court held that a trial court is not required to conduct a hearing when a party moves

for a stay pursuant to R.C. 2711.02, but may stay proceedings “ ‘upon being satisfied that the

issue involved in the action is referable to arbitration under an agreement in writing for

arbitration.’” Id. at ¶ 18. The court reasoned, “[T]hat statute does not on its face require a

hearing, and it is not appropriate to read an implicit requirement into the statute.” Id. at ¶ 19.

       {¶ 23} Pursuant to R.C. 2711.03, however, where a party has filed a motion to compel

arbitration, the court must, in a hearing, make a determination as to the validity of the

arbitration clause. Maestle at ¶ 18.

       {¶ 24} Plaintiffs contend that the trial court did not err in failing to hold a hearing

because Squires never requested an oral hearing or referred in its motion to R.C. 2711.03—

the statutory provision giving rise to the hearing requirement. While we recognize that

Squires merely captioned its motion as a “motion to compel” but then failed to request an

oral hearing and further failed to comply with the procedural requirements of R.C. 2711.03,

we nonetheless find that the trial court erred in failing to hold a hearing as to the claims of

Taylor and Davis.

       {¶ 25} The first contract at issue, “Independent Sales Representative/Dealer

Agreement,” identified William Taylor and Squires as the two parties to the agreement. On
                                             9


the last page of the contract, the signature of Taylor appears at the bottom of the page under

the caption “IN THE PRESENCE OF,” instead of the line matching Taylor’s designation in

the contract, i.e., “Dealer.” Additionally, immediately above the signature lines that contain

both Taylor’s signature and Squires’s general manager’s signature is a sentence containing

blank spaces as to the date the contract was executed. Based on these defects, the trial court

found the agreement unenforceable, noting that it did not contain a valid execution page with

the date of the signature of the parties.

       {¶ 26} But we find that the trial court was unable to determine whether the contract

was unenforceable based on the limited record before it. Here, the alleged defects in the

contract render it ambiguous, requiring the consideration of parol evidence. See N. Frozen

Foods, Inc. v. Picciotti, 8th Dist. No. 95493, 2011-Ohio-2399, ¶ 11, citing Crane Hollow,

Inc. v. Marathon Ashland Pipe Line, L.L.C., 138 Ohio App.3d 57, 74, 740 N.E.2d 328,

(2000) (“If * * * the contract is ambiguous, ascertaining the parties’ intent constitutes a

question of fact that may require the consideration of parol evidence to determine the parties’

intent”). The absence of the date and the placement of the signature, however, do not

automatically render the contract unenforceable. See Karako v. Lindberg, 11th Dist. No. 97-

L-022, (Apr. 10, 1998) (recognizing that the signature of both parties is not required to

establish a valid, written contract). Indeed, given the strong presumption in favor of

arbitration, the trial court should not have immediately disregarded the contract as

unenforceable without first allowing the parties to present parol evidence to resolve the

ambiguities in the agreement.
                                              10


       {¶ 27} Next, we likewise find that the trial court erred in summarily dismissing the

arbitration provision contained in the “Sub-Contractor’s Agreement” without first holding a

hearing on Squires’s motion to compel Davis to submit to arbitration. On appeal, Davis

contends that Squires failed to establish that he is the same person identified in the agreement

because the names are different—the agreement refers to “W. Daniel Davis” as opposed to

“Dan Davis.” Again, this is an issue that can easily be resolved at a hearing. If in fact the

“Sub-Contractor’s Agreement” was not executed between Squires and the plaintiff-Davis,

then Davis cannot be forced to arbitrate his claim.

       {¶ 28} We further note that the trial court denied Squires’s motion to stay and motion

to compel arbitration prior to any of the plaintiffs’ responses to the motion. Plaintiffs have

not raised any issues regarding the arbitration provisions being unconscionable or outside the

scope of their claims. Prior to having any hearing, the trial court should afford Taylor and

Davis the opportunity to respond to Squires’s motion.

       {¶ 29} In its final assignment of error, Squires argues that the trial court erred in failing

to find that Tindell was subject to arbitration “due to her connection and working

arrangements with Davis.” Although Squires acknowledges that Tindell never executed any

written agreement binding her to arbitration, it contends that she should nonetheless be

subject to arbitration under an equitable-estoppel or agency theory.

       {¶ 30} Generally, it is well settled that a court cannot compel parties to arbitrate

disputes that they have not agreed in writing to arbitrate. I Sports v. IMG Worldwide, Inc.,

157 Ohio App.3d 593, 2004-Ohio-3113, 813 N.E.2d 4, ¶ 10. But courts have recognized
                                             11


some limited exceptions to the rule, such as when a nonsignatory’s conduct indicates that he

or she assumes the obligation and intends to be bound by the arbitration clause. Id. at ¶ 13.

Traditional principles of agency may be applied to bind a nonsignatory to an arbitration

agreement. Similarly, under an estoppel theory, “a nonsignatory who knowingly accepts the

benefits of an agreement is estopped from denying a corresponding obligation to arbitrate.”

Id. See also Short v. Resource Title Agency, Inc., 8th Dist. No. 95839, 2011-Ohio-1577,

¶ 15.

        {¶ 31} Here, we find that the record is insufficient to determine whether either of these

theories apply. Although Squires alleged that Tindell had a “close relation” to Davis, we find

that this allegation alone fails to establish an agency relationship. But if Tindell is seeking to

recover from Squires’s commissions set forth in Davis’s agreement—the same agreement

that contains the arbitration provision—then Tindell may be subject to arbitration. Because

the record is unclear, this too is a matter that can be resolved at a hearing on Squires’s motion

to stay and compel arbitration.

        {¶ 32} Accordingly, we partially sustain the first assignment of error, sustain the

second assignment of error, and overrule the third and fourth assignments of error.

        {¶ 33} The judgment reversed and the case is remanded to the lower court for further

proceedings consistent with this opinion.

                                                                             Judgment reversed

                                                                           and cause remanded.


        KILBANE, A.J., and SWEENEY, J., concur.